DETAILED ACTION


This Office Action is in response to the Request for Continued Examination filed 5/16/2022.  Claims 1-20 have been previously canceled.  Claims 21-40 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments with respect to the amended claim limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Hariharan et al. (U.S. Publication US 2013/0182654 A1).
The independent claims have been amended to add a limitation stating “receiving a physical downlink control channel (PDCCH) transmission comprising downlink control information (DCI) associated with a radio network temporary identifier (RNTI)”.  Although previously cited Fwu et al. (U.S. Publication US 2013/0265982 A1) does teach indicating assignment of carrier segments including the use of a PDCCH (See page 4 paragraphs 24-26 and Figure 6 of Fwu et al.), the previously cited prior art does not specifically disclose a PDCCH comprising DCI associated with an RNTI.  However, newly cited Hariharan et al. teaches using component carriers comprising resource blocks that may support extension carrier operation, wherein a PDCCH is used to carry grants for allocating resources, i.e. carrier, via DCI associated with an RNTI (See pages 1-2 paragraphs 8-9, page 2 paragraph 19, pages 2-3 paragraphs 23-24, and page 5 paragraph 54 of Hariharan et al.).  Using DCI associated with an RNTI allows devices to receive resource allocations via the DCI and determine whether the resource allocations are directed towards them based on the RNTI.  Thus, it is believed that the amended claim limitations are rendered obvious in view of these teachings of newly cited Hariharan et al.  Please see the rejections below for further detail.
Additionally, due to the claim amendments, the previous Double Patenting rejections have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27, 29-37, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (U.S. Publication US 2011/0116467 A1) in view of Fwu et al. (U.S. Publication US 2013/0265982 A1) and Hariharan et al. (U.S. Publication US 2013/0182654 A1).
With respect to claims 21 and 31, Jung et al. discloses a wireless transmit receive unit (WTRU) comprising processor implementing a method (See the abstract, page 7 paragraph 93, page 8 paragraph 99, and Figure 9 of Jung et al. for reference to a terminal, which is a WTRU, comprising a processor implementing a method of activating and deactivating secondary carriers).  Jung et al. also discloses receiving configuration information associated with a serving cell, wherein the configuration information indicates at least a first subset of the contiguously indexed resources of a carrier and a second subset of the contiguously indexed resources transmit or receive information in the serving cell (See page 3 paragraph 45, page 4 paragraphs 60-62, pages 6-7 paragraphs 90-91, Figures 1 and 4, and Table 5 of Jung et al. for reference to the terminal receiving assignment information regarding a bandwidth of a secondary carrier, i.e. RF 2, which is a first subset of resources of a carrier, that the WTRU can use transmit and receive data with a base station, which is a serving cell, and information regarding a bandwidth of another secondary carrier, i.e. carrier RF 3, which is a second subset of resources, wherein the base station comprises multiple carriers containing contiguously indexed resources, i.e. RF 1 though RF 4, of which RF 2 and RF 3 comprises a subset).  Jung et al. further discloses transmitting or receiving information in the serving cell using the first subset of the contiguously indexed resources of the serving cell (See page 5 paragraph 64 and Figure 4 of Jung et al. for reference to the terminal receiving data traffic through the assigned secondary carrier, i.e. RF 2).  Jung et al. also discloses receiving a control channel transmission indicating that the WTRU is to use the second subset of the contiguously indexed resources of the serving cell to transmit or receive information in the serving cell (See page 3 paragraph 45, pages 6-7 paragraphs 90-91, Figures 1 and 4, and Table 5 of Jung et al. for reference to a terminal receiving a Traffic Indicator message, which is a type of control message, that may include information activating the another secondary carrier, i.e. carrier RF 3).  Jung et al. further discloses activating the second subset of the contiguously indexed resources of the serving cell for transmitting or receiving information in the serving cell based on receiving the control transmission; and deactivating the first subset of the contiguously indexed resources of the serving cell for transmitting or receiving information in the serving cell based on receiving the control transmission (See page 3 paragraph 45, pages 6-7 paragraphs 90-91, Figures 1 and 4, and Table 5 of Jung et al. for reference to the Traffic Indicator message indicating a number of different carriers as well as whether the carriers are to be activated or deactivated, such that the message may both be an indication to activate a carrier RF 3 and deactivate a carrier RF 2 for transmitting or receiving).  Although Jung et al. does disclose activating and deactivating carriers based on received control messages, Jung et al. does not specifically disclose the carriers being first and second subsets of a single carrier subdivided according to first and second contiguously indexed resource blocks (RBs) of the carrier and the control message being a PDCCH transmission.  However the use of both RBs and PDCCH transmissions to control resources assigned to a WTRU are old and well known in the art of communications.  For example, Fwu et al., in the field of communications, discloses multiple different carrier segments, which are subsets of the same carrier, comprising contiguously indexed RBs that may be activated or deactivated according to PDCCH transmissions (See page 4 paragraphs 24-26 and Figure 6 of Fwu et al. for reference to allocating resources for use by a UE, i.e. a type of WTRU, wherein the resources include contiguously indexed RBs of the same carrier, i.e. the RBs of segment 1, edge 1, central band, edge 2, and segment 2, and wherein resources may be allocated via PDCCH transmissions).  Using RBs and PDCCH transmissions to control resources assigned to a WTRU has the advantages of allowing the exact resources segments, i.e. RBs, of an assigned carrier to be defined, as well as allowing carrier segments of the same carrier to be activated or deactivated according to well-known control procedures using the PDCCH.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Fwu et al., to combine using RBs and PDCCH transmissions to control resources assigned to a WTRU, as taught by Fwu et al., with the system and method of Jung et al., with the motivation being to allow the exact resource segments, i.e. RBs, of an assigned carrier to be defined, as well as allow carrier segments of the carrier to be activated or deactivated according to well-known control procedures using the PDCCH.  Further, although Fwu et al. does teach indicating assignment of carrier segments including the use of a PDCCH (See page 4 paragraphs 24-26 and Figure 6 of Fwu et al.), the combination of Jung et al. and Fwu et al. does not specifically disclose a PDCCH comprising DCI associated with an RNTI.  However, the use of a DCI associated with an RNTI to indicate resource allocations is old and well known in the art of cellular communications.  For example, Hariharan et al., in the field of communications, teaches using component carriers comprising resource blocks that may support extension carrier operation, wherein a PDCCH is used to carry grants for allocating resources, i.e. allocating carrier resources, via DCI associated with an RNTI (See pages 1-2 paragraphs 8-9, page 2 paragraph 19, pages 2-3 paragraphs 23-24, and page 5 paragraph 54 of Hariharan et al.).  Using DCI associated with an RNTI has the advantage of allowing devices to receive resource allocations via the DCI and determine whether the resource allocations are directed towards them based on the RNTI.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Hariharan et al., to combine using DCI associated with an RNTI, as taught by Hariharan et al., with the system and method of Jung et al., with the motivation being to allow devices to receive resource allocations via the DCI and determine whether the resource allocations are directed towards them based on the RNTI.
With respect to claims 22 and 32, as shown above with respect to the rejection of claims 21 and 31, Fwu et al. renders obvious indicating specific RBs within carrier segments, i.e. subsets of contiguously indexed RBs.  Fwu et al. also discloses wherein the configuration information further indicates respective numbers of RBs comprised in the first and second subsets of the contiguously indexed RBs (See page 4 paragraph 26 and Figure 6 of Fwu et al. for reference to indicating a number of RBs in each segment, i.e. segment 1 having n1 RBs and segment 2 having n2 RBs).  Thus, these claims are rendered obvious for the same reasons as applied above to claims 21 and 31.
With respect to claims 23 and 33, as shown above with respect to the rejection of claims 21 and 31, Fwu et al. renders obvious indicating specific RBs within carrier segments, i.e. subsets of contiguously indexed RBs.  Fwu et al. also discloses wherein the configuration information further indicates a first starting RB index of the first subset of the contiguously indexed RBs and a second starting RB index of the second subset of the contiguously indexed RBs (See page 4 paragraph 26 and Figure 6 of Fwu et al. for reference to indicating a starting RB of each carrier, i.e. RBs1(1) of segment 1, RBe1(1) of edge 1, RBe2(1) of edge 2, and RBs2(1) of segment 2).  Thus, these claims are rendered obvious for the same reasons as applied above to claims 21 and 31.
With respect to claims 24 and 34, as shown above with respect to the rejection of claims 21 and 31, Fwu et al. renders obvious indicating specific RBs within carrier segments, i.e. subsets of contiguously indexed RBs.  Fwu et al. also discloses wherein the second starting RB index is greater than first starting RB index plus the number of RBs comprised in the first subset of the contiguously indexed RBs (See page 4 paragraph 26 and Figure 6 of Fwu et al. for reference to indicating a starting RB of edge 1, i.e. RBe1(1), being a greater index of a starting RB of segment 1, i.e. RBs1(1), plus the number of RBs of the segment 1, i.e. k, for example edge 1 begins k resource blocks after the start of segment 1).  Thus, these claims are rendered obvious for the same reasons as applied above to claims 21 and 31.
With respect to claims 25 and 35, Jung et al. discloses wherein the first or second subset of the contiguously indexed resources is used to transmit information in an uplink of the serving cell (See page 3 paragraph 46 of Jung et al. for reference to the use of carriers as fully configured carriers (FCC) that are capable of use for both transmitting and receiving uplink and downlink data).  As shown above with respect to the rejection of claims 21 and 31, Fwu et al. renders obvious the use of carrier segments comprised of contiguously indexed RBs.
With respect to claims 26 and 36, Jung et al. discloses wherein the first or second subset of the contiguously indexed resources is used to transmit information via a downlink of the serving cell (See page 3 paragraph 46 of Jung et al. for reference to the use of carriers as fully configured carriers (FCC) that are capable of use for both transmitting and receiving uplink and downlink data).  As shown above with respect to the rejection of claims 21 and 31, Fwu et al. renders obvious the use of carrier segments comprised of contiguously indexed RBs.
With respect to claims 27 and 37, Jung et al. discloses wherein the control transmission includes a field of flag that indicates that the WTRU is to use the second subset of the contiguously indexed RBs of the serving cell to transmit or receive information in the serving cell (See page 3 paragraph 46, pages 6-7 paragraphs 90-91, Figure 1, and Table 5 of Jung et al. for reference to the Traffic indicator being control information including a field indicating the activation of carriers, i.e. RF3, as fully configured carriers (FCC) that are capable of use for both transmitting and receiving uplink and downlink data).  As shown above with respect to the rejection of claims 21 and 31, Hariharan et al. renders obvious the use of a DCI comprised a PDCCH to transmitted allocation information.
With respect to claims 29 and 39, Jung et al. discloses deactivating the second subset of the contiguously indexed resources of the serving cell for transmitting or receiving information in the serving cell based on expiration of a timer at the WTRU; and reactivating the first subset of the contiguously indexed resources of the serving cell for transmitting or receiving information in the serving cell based on expiration of the timer at the WTRU (See page 4 paragraph 62, pages 6-7 paragraphs 90-91, Figures 5 and 6, and Table 5 of Jung et al. for reference to using a timer to activate and deactivate carriers at a configured start time to trigger the corresponding carrier action).  As shown above with respect to the rejection of claims 21 and 31, Fwu et al. renders obvious the use of carrier segments comprised of contiguously indexed RBs.
With respect to claims 30 and 40, Jung et al. discloses wherein the timer is started based on the WTRU being scheduled on the second subset of the contiguously indexed resources of the serving cell (See page 4 paragraph 62, pages 6-7 paragraphs 90-91, Figures 5 and 6, and Table 5 of Jung et al. for reference to the start time being configured by the received Traffic Indicator message indicating the scheduled activation or deactivation of carriers including carriers RF 2 and RF 3).  As shown above with respect to the rejection of claims 21 and 31, Fwu et al. renders obvious the use of carrier segments comprised of contiguously indexed RBs.

Claims 28 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. in view of Fwu et al. and Hariharan et al., and in further view of Charbit et al. (U.S. Publication US 2014/0219237 A1).
With respect to claims 28 and 38, although Jung et al. discloses control information allocating additional carriers, and although Fwu et al. discloses control information allocating carrier segments comprising contiguously indexed RBs, the combination of Jung et al. and Fwu et al. does not specifically disclose configuration information comprising demodulation reference signal (DM-RS) configuration information specific to the first subset of the contiguously indexed RBs of the serving cell and DM-RS configuration information specific to the second subset of the contiguously indexed RBs of the serving cell.  However, Charbit et al., in the field of communications, discloses configuration information relating to DM-RS configuration specific to different carrier segments (See pages 4 paragraph 35, page 6 paragraph 55, and Figure 5 of Charbit et al. for reference to transmitting and receiving control information related to DM RS specific different to carrier segments).  Using DM-RS has the advantage of allowing for more accurate reception of data via carrier segments.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Charbit et al., to configure and use DM-RS for carrier segments, as taught by Charbit et al., in the system and method of Jung et al. and Fwu et al., with the motivation being to allow for more accurate reception of data via carrier segments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461